DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Phelps on 2/22/2022. 

The application has been amended as follows: 

1. (Currently Amended) A method for controlling a drying cycle of a laundry dryer having a laundry drum and an air stream fan for circulating drying air through said laundry drum, the method comprises the steps of: 
- starting a drying cycle having an initial end cycle condition, 
- starting the drying cycle at a rotation speed (SD) of a laundry drum, and a rotation speed (SF) of the air stream fan, 
- estimating an amount of laundry contained in the laundry drum, 
- modifying the rotation speed (SD) of the laundry drum and/or the rotation speed (SF) of the air stream fan, during the drying cycle, according to an estimated amount of laundry contained in the laundry drum, a laundry dryness level, or a temperature of the air stream, 
- evaluating a modified rotation speed (SD) of the laundry drum and/or a modified rotation speed (SF) of the air stream fan, and, based upon such evaluation, modifying the initial end cycle condition to be a modified end cycle condition, 
- detecting an electric resistance and/or conductivity of the laundry during the drying cycle for estimating a dryness level of the laundry, 

- finishing the drying cycleafter the modified end cycle condition is fulfilled.

2-11. (Canceled)

12. (Previously Presented) The method according to claim 1, wherein the drying cycle is selected by a user before the start of the drying cycle and the rotation speed (SD) of the laundry drum is adapted to the selected drying cycle.

13. (Previously Presented) The method according to claim 1, wherein the end cycle condition depends on at least one resistance and/or conductivity threshold value (RTH).

14. (Previously Presented) The method according to claim 1, wherein a resistance and/or conductivity threshold value (RTH) is selected before the start of the drying cycle.

15. (Previously Presented) The method according to claim 1, wherein at least one resistance and/or conductivity threshold value (RTH) is selected in dependence of the drying cycle or the laundry dryness level.

16. (Previously Presented) The method according to claim 1, wherein the motor driving the laundry drum and/or the motor driving the air stream fan is an inverter motor.

17-18. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a method for controlling a drying cycle with all the limitations of independent claim 1. Therefore, the combination of limitations distinguishes the claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOGAN P JONES/Examiner, Art Unit 3762              

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799